DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 07/06/2021.

 		Examiner’s statement of reason of allowance

The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's amendments filed on 07/06/2021, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
 	The present relates to a method of a hybrid method and system for data encryption significantly reduces the computational cost of encryption and reduces the cost of the processors needed to perform encryption and decryption. 
 
	Independent claims 1, 12 and 21, recite the uniquely distinct features of “ transmitting the encrypted cipher text and the encrypted initial values, by the first device, to a second device, the second device being configured to decrypt the encrypted initial values and to use the decrypted initial values and a decrypting CNN to decrypt the encrypted cipher text, the decrypting CNN being structured and trained in exactly the same way as the encrypting CNN generating, by the first device, a second set of initial values corresponding to a password; encrypting the password, by the first device using the encrypting CNN and the second set values, to form an encrypted password; encrypting the second set of initial values to form a second set of encrypted initial values; transmitting the encrypted password and the second set of encrypted initial values to the second device, the second device being configured to decrypt the second set of encrypted initial values and to use the second set of initial values and the decrypting CNN to decrypt the password.

The closest prior art, (Bukshpun US 2012/0250863), discloses methods modeling a stream of sensor data, to produce parameters of a predictive statistical model; communicating information defining the predictive statistical model from a transmitter to a receiver; and after communicating the information defining the predictive statistical model to the receiver, communicating information characterizing subsequent sensor data from the transmitter to the receiver, dependent on an error of the subsequent sensor data with respect to a prediction of the subsequent sensor data by the statistical model. A corresponding method is also encompassed. 

The closest prior art, (Gilad-bachrach US 2016/0350648) discloses performing neural network computations on encrypted data. Encrypted data is received from a user. The encrypted data is encrypted with an encryption scheme that allows for computations on the ciphertext to generate encrypted results data. Neural network computations are performed on the encrypted data, using approximations of neural network functions to generate encrypted neural network results data from encrypted data. The approximations of neural network functions can approximate activation 
 	
However, the prior art of record, either individually or in a reasonable combination, fails to disclose or suggest the underline limitations when in combination with the remaining limitations currently recited in the independent claims 1, 12 and 21. In addition, updated search also did not yield any new applicable prior art with respect to the underlined limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314.  The examiner can normally be reached on EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABU S SHOLEMAN/Primary Examiner, Art Unit 2495